Citation Nr: 1717772	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  06-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder from June 1, 2004, to September 1, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1988 to July 1991. She served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Roanoke, Virginia, Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent rating effective June 1, 2004. 

In October 2015, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript is in the record. In January 2016, the Board remanded the appeal. In December 2016, the Appeals Management Center (AMC) granted a 50 percent rating for PTSD effective June 1, 2004, and a 100 percent rating effective September 1, 2016.


FINDING OF FACT

The Veteran's PTSD prevented her from working; caused difficulty concentrating, following directions, and completing tasks; caused violent outbursts resulting in criminal convictions; resulted in symptoms of paranoia, racing thoughts, difficulty focusing, auditory and visual hallucinations, anxiety, depression, difficulty sleeping, panic attacks, nightmares, intrusive thoughts, avoidance, social isolation, hypervigilance, irritability, pulling her hair out, an inability to live alone, disorganized thoughts, abnormal speech patterns, flashbacks, confusion, exaggerated startle response, and suicidal and homicidal ideation and attempts.


CONCLUSION OF LAW

The criteria for a rating of 100 percent, from June 1, 2004, to September 1, 2016, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has non-service-connected psychiatric disorders, in addition to her service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to her service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

A July 2004 Community Services Board Psychiatric Evaluation states that the Veteran had been admitted to a behavioral health center in April 2004. On admission, she was delusional, paranoid, internally preoccupied, and having auditory and visual hallucinations. She had reported destroying her car and assaulting her spouse with weapons. As a result of this incident, she was in jail for 27 days. An October 2004 VA treatment record states that the Veteran had relapsed on cocaine and was admitted to a behavioral center. An October 2004 Virginia report for Medicaid and Temporary Assistance for Needy Families (TANF) benefits states that the Veteran's psychiatric disorders caused her to not be able to concentrate, follow directions, or complete tasks; it was noted that her health was not expected to improve enough to allow her to work. On an October 2004 Social Security Administration (SSA) application, the Veteran listed only one post-service job-from 1998 to 1999 as a packer at a seafood company.

A July 2006 VA treatment record states that the Veteran had been arrested the previous week for assault. An August 2006 VA treatment record states that the Veteran had been admitted for psychiatric treatment four times in 1995, had eight prior suicide attempts, and had a history of alcohol and drug use. She was in a relationship which was volatile and she and her boyfriend were often physically abusive to one another. She reported a recent charge of assault and battery and that he had gotten a restraining order against her. The Veteran stated that she had been incarcerated approximately 19 times on assault and battery charges. She stated that an elderly aunt, a cousin, and her church were her primary sources of support. A March 2007 SSA assessment states that the Veteran reported limitations in memory, concentration, task completion, understanding and following instructions, and in getting along with others.

An April 2008 VA treatment record states that the Veteran reported racing thoughts, impulsivity, feeling paranoid about people following her, being guarded, having difficulty concentrating, having difficulty focusing, and having auditory hallucinations of males and females talking negatively to her. A July 2008 VA discharge summary indicates that the Veteran had been hospitalized for eight days due to her psychiatric disorders. It states that she had been admitted to a behavioral center in June 2008 for approximately one week, but her symptoms continued. She had racing thoughts, anxiety, was hearing voices, was depressed, and was having suicidal thoughts and homicidal thoughts about her spouse. She reported staying up all night, being paranoid in public, and having had a panic attack. 

In October 2009, the Veteran was afforded a VA examination. The examiner noted that the Veteran had difficulty sleeping; had nightmares and unwanted intrusive thoughts about her military experiences; avoided any media information about war, physical abuse, or sexual abuse; was socially isolated, rarely venturing outside; had frequently been irritable and angry; and was hypervigilant at home. The examiner noted a history of at least 10 psychiatric hospitalizations, at least eight suicide attempts, and at least 10 assault convictions. The examiner noted that the Veteran's alcohol and cocaine abuse were directly related to her military experiences.

A February 2010 VA treatment record states that the Veteran and her husband had separated and she was living with her mother but that they did not have a good relationship. She reported hearing voices telling her negative things and that she was guarded and felt the need to be defensive toward others. On her December 2010 VA Form 9, the Veteran reported being fearful, unable to live alone, having panic attacks, losing weight, pulling out her hair to the point of having to wear a wig, and having memory loss.

A January 2011 VA treatment record states that the Veteran had racing thoughts, feelings of being followed, visual hallucinations where she would see black shadows appearing and disappearing, feeling that people were talking about her, had nightmares, was easily startled, and did not like to be around other people. Her speech was fast, abundant, repetitive, poorly connected, irrelevant; she had disorganized thoughts, was slightly depressed, and was anxious.

In February 2011, the Veteran was afforded a VA examination. She reported flashbacks, confusion, panic, difficulty sleeping, and recurrent nightmares. She avoided watching all media involving war or violence, was socially isolated, was angry and irritable, and was easily provoked. She would sit with her back to the wall in public and was easily startled by loud noises, sudden movement, or certain smells. She reported hearing voices. She was constantly anxious and endorsed symptoms of depression. She had cut her wrists on several occasions and contemplated jumping into traffic or off a bridge. She reported having used alcohol and crack cocaine for several years but had been sober for the prior three years. The examiner noted that the Veteran had only worked for a few months since service. When she did work, he noted that she had arguments with the public, co-workers, and supervisors and had had several verbal altercations at work.

A November 2013 written statement from a county criminal justice agency states that the Veteran was charged with assault and battery on a family member in September 2012. At her October 2015 Board hearing, C.R. testified that the Veteran had anger problems and had stabbed him once in the head. He stated that stress or depression caused the Veteran to assault people close to her. He stated that he had known the Veteran approximately four to five years.

The Veteran's PTSD caused her to use alcohol and drugs; prevented her from working; caused difficulty concentrating, following directions, and completing tasks; caused violent outbursts resulting in criminal convictions; resulted in symptoms of paranoia, racing thoughts, difficulty focusing, auditory and visual hallucinations, anxiety, depression, difficulty sleeping, panic attacks, nightmares, intrusive thoughts, avoidance, social isolation, hypervigilance, irritability, pulling her hair out, an inability to live alone, disorganized thoughts, abnormal speech patterns, flashbacks, confusion, exaggerated startle response, and suicidal and homicidal ideation and attempts. Given these facts, the Board finds that a 100 percent evaluation most closely approximates the Veteran's PTSD symptoms during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 100 percent rating for PTSD from June 1, 2004, to September 1, 2016, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


